Taliaferro, J.
The relator complains that he is refused an appeal from an order of the defendant making absolute a rule taken against the relator to show cause why execution should not issue against his own property, and that it be seized and sold to pay and satisfy a judgment rendered against him as administrator of the succession of L. F. Steele, in course of administration in the parish of Bossier.
The grounds stated by the respondent for refusing the appeal, we think, are insufficient. The issue made by the rule was, whether a judgment rendered against the succession administered by the relator should be paid and satisfied out of the individual estate of the administrator, on the ground that the administrator refused or neglected to pay it out of the funds of the estate, and failed or refused to file an account of his administration. The decision was that execution issue against the individual property of the administrator, and that it be seized and sold to satisfy the judgment against the succession. It is clear the respondent has the right to appeal.
It is therefore ordered that the rule be made absolute, and the respondent ordered to grant the appeal prayed for. -